DETAILED ACTION
The following Office Action is in response to the Applicant Response to Pre-Exam Formalities Notice filed on July 30, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 3-7, and 11-20 are objected to because of the following informalities:  
Concerning claim 3, line 2 of the claim recites the phrase “affecting circumferential exposure”. However, the word “affecting” appears to have been mistakenly used in place of the word “effecting”.
Concerning claims 4-7, the claims recite the limitations of “the expansible treatment element”.  However, claim 1 recites the limitation as “the expansive treatment element”.  There is an inconsistency in terminology that the examiner recommends addressing.  However, this is merely a minor informality and does not rise to the level of a rejection.  Throughout the claims, the limitation will be interpreted as being “the expansive treatment element”.
Concerning claim 18, line 2 of the claim recites the limitation of “the catheter”.  There is a lack of antecedent basis for this limitation in the claim.  However, this appears to be a minor informality and does not rise to the level of a rejection.  For the purposes of compact prosecution, the limitation will be interpreted as “a catheter”.
Concerning claim 19, line 2 of the claim recites the limitation of “the radially expansible treatment element”.  There is a lack of antecedent basis for this limitation in the claim.  However, this appears to be a minor informality and does not rise to the level of a rejection.  For the purposes of compact prosecution, the limitation will be interpreted as “the denuding device”
Concerning claims 11-20, the claims are mis-numbered, skipping the number 10.  There is no claim 10 listed.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Concerning claim 1, line 6 of the claim recites the limitation of “deploying the radially expansive treatment element proud of the distal end”, wherein it is indefinite as to what this limitation means.  The definition of “proud of the distal end” cannot be interpreted.  For the purposes of compact prosecution, the limitation will be interpreted as reading “deploying the radially expansive treatment element out of the distal end”.
Claims 2-15 are further rejected for being dependent upon an indefinite claim.
Concerning claim 17, in line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Because claims 18-20 appear to depend on claim 17, the claim has been interpreted to include the limitations following the phrase.
Concerning claims 18-20, the claim recites the limitation of “the vein denuding device”.  There is a lack of antecedent basis for these limitations in the claims.  It appears that these claims are intended to be dependent upon claim 17, and the claims will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2014/0276388, hereinafter Allen).
Concerning claims 1 and 2, the Allen et al. prior art reference teaches a method of treating a vessel in a subject, wherein the vessel may be a hemorrhoid, which may be defined as a type of varicose vein given hemorrhoids are often described as “varicose veins of the anus and rectum” ([¶ 0162]), and wherein the method is a method of treating the varicose vein by denuding a lumen of the vein to cause occlusion of the varicose vein ([¶ 0150]), and comprises the steps of: advancing a device distally across a treatment zone in a vessel, wherein the device comprises an elongate catheter having a lumen and a distal end (Figure 47; 72), and a radially expansive treatment element disposed in the lumen and configured for axial movement relative to the catheter (Figure 47; 71); deploying the radially expansive treatment element out of the distal end of the catheter to radially expand and circumferentially impress against the vessel lumen at a distal end of the treatment zone (Figure 48; 71 | [¶ 0156]); withdrawing the deployed radially expansive treatment element proximally along the treatment zone with the treatment element circumferentially impressed against the vessel lumen to mechanically and circumferentially denude the treatment zone of the vessel ([¶ 0228], treatment element may be advanced in a forward direction, or retracted/withdrawn in a proximal direction to denude the vein); recapturing the radially expansive treatment element into the lumen of the catheter (Figure 107); and withdrawing the device from the treated vessel ([¶ 0278], the method may include the step of retrieving the coil if it migrates to an unintended location, and removed to prevent non-target embolization).
Concerning claim 3, the Allen reference teaches the method according to claim 1, in which the step of mechanically and circumferentially denuding the treatment zone of the vessel comprises effecting circumferential exposure of the subendothelial vessel surface along the treatment zone ([¶ 0207]).
Concerning claim 4, the Allen reference teaches the method according to claim 1, in which the radially expansive treatment element is self-adjustable from an undeployed delivery configuration suitable for transluminal delivery within the catheter (Figure 47; 71) and a deployed radially expanded configuration having a diameter greater than the vessel in the treatment zone (Figure 49; 71).
Concerning claim 5, the Allen reference teaches the method according to claim 1, in which the radially expansive treatment element is resiliently deformable, wherein the radially expansive treatment element reflexively self-adjusts its diameter in response to variable vessel diameters and variable axial forces during axial movement along the treatment zone while maintaining an outward radial force on the vessel ([¶ 0157]).
Concerning claim 11, the Allen reference teaches the method according to claim 1, in which the method results in occlusion of the treated vessel ([¶ 0150]).
Concerning claim 13, the Allen reference teaches the method according to claim 1, in which the step of withdrawing the deployed radially expansive treatment element proximally along the treatment zone causes mechanical stretch of the vessel wall resulting in activation of smooth muscle within the wall leading to vasospasm along the treatment zone ([¶ 0220]).
Concerning claim 14, the Allen reference teaches the method according to claim 1, in which the radially expansive treatment element may be a coil such as a helical coil (Figure 61; 88).
Concerning claim 15, the Allen reference teaches the method according to claim 1, including the step of recapturing the treatment element into the catheter member comprising returning the treatment element to an undeployed state, allowing repositioning and repeat deployment under an imaging modality such as ultrasound guidance (Figure 107; 221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Raymond (US 2005/0085836).
Concerning claims 6 and 7, the Allen reference teaches the method according to claim 1, but does not specifically teach an external vessel-lumen facing surface of the radially expansive treatment element having a roughened surface.
However, the Raymond reference teaches a method of treating a vessel in a subject, the method comprising the steps of advancing a device distally across a treatment zone in a vessel (Figure 6), wherein the device comprises an elongated catheter having a lumen and a distal end (Figure 6; 14), and a radially expansive treatment element disposed in the lumen and configured for axial movement relative to the catheter (Figure 6; 16) and deploying the radially expansive treatment device out of the distal end of the catheter to radially expand and impress against the vessel lumen at a distal end of the treatment zone to mechanically denude the treatment zone of the vessel ([¶ 0014]), wherein the reference states that the expansive treatment element may be a modified coil that includes a modified surface that may include scraping surfaces such as being roughened with sand and which may include microcutting edges ([¶ 0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bristles of the expansive treatment element of the Allen reference include a roughened surface via microcutting edges as in the Raymond reference, wherein the microcutting edges may define a micro abrasive surface, and wherein the bristles themselves may define a macro abrasive surface, in order to provide an appropriate scraping surface to scrape endothelium for denudation of the vessel (Raymond; [¶ 0033]).
Claim(s) 8, 9, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Karabey et al. (US 2007/0248640, hereinafter Karabey).
Concerning claims 8 and 9, the Allen reference teaches the method according to claim 1, but does not teach the vessel being a superficial vein or the method being a method of treatment of superficial venous reflux.
However, the Karabey reference also teaches a method of treating a varicose vein by denuding a lumen of the vein to cause occlusion of the varicose vein (Karabey; [¶ 0151]), wherein the reference states that varicose veins may occur in the superficial venous system (Karabey; [¶ 0005]), and may include conditions of superficial venous reflux (Karabey; [¶ 0006-0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vessel treated in the Allen method be a superficial vein as in the Karabey reference, as opposed to treating a hemorrhoid, and wherein the method is a method treatment of superficial venous reflux, given the Karabey reference teaches that these are alternative varicose veins to hemorrhoids that may be treated through denudation of the vessel (Karabey; [¶ 0022]).
Concerning claim 12, the Allen reference teaches the method according to claim 1, but does not specifically teach the method being a method of narrowing but not occluding a vessel.
However, the Karabey reference teaches a method of treating a varicose vein by denuding a lumen of the vein to cause occlusion of the varicose vein (Karabey; [¶ 0151]) by deploying an expansible treatment element in a distal part of the target section of the vessel to circumferentially impress against the vessel lumen, wherein the reference teaches that occlusion can be partial or complete ([¶ 0107]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Allen reference include partial occlusion, or narrowing of the vessel, as opposed to full occlusion, given the Karabey reference offers narrowing and total occlusion as obvious alternatives for treatment of the vessel (Karabey; [¶ 0107]).
Concerning claim 16, the Allen et al. prior art reference teaches a method of treating a vessel in a subject, wherein the vessel may be a hemorrhoid, which may be defined as a type of varicose vein given hemorrhoids are often described as “varicose veins of the anus and rectum” (Allen; [¶ 0162]), and wherein the method is a method of treating the varicose vein by mechanically and circumferentially denuding a lumen of the vein to cause occlusion of the varicose vein (Allen; [¶ 0150]), but it does not teach the vessel being a superficial vein.
However, the Karabey reference also teaches a method of treating a varicose vein by mechanically denuding a lumen of the vein to cause occlusion of the varicose vein (Karabey; [¶ 0151]), wherein the reference states that varicose veins may occur in the superficial venous system (Karabey; [¶ 0005]), and may include conditions of superficial venous reflux (Karabey; [¶ 0006-0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vessel treated in the Allen method be a superficial vein as in the Karabey reference, as opposed to treating a hemorrhoid, and wherein the method is a method treatment of superficial venous reflux, given the Karabey reference teaches that these are alternative varicose veins to hemorrhoids that may be treated through denudation of the vessel (Karabey; [¶ 0022]).
Concerning claim 17, the combination of the Allen and Karabey references as discussed above teaches the method according to claim 16, wherein the Allen reference further teaches the step of mechanically and circumferentially denuding the treatment zone of the vessel comprising effecting circumferential exposure of the subendothelial vessel surface along the treatment zone ([¶ 0207]) by deploying a vein denuding device in a distal part of the target section of the vessel to circumferentially impress against the vessel lumen (Figure 48; 71 | [¶ 0156]), and withdrawing the deployed vein denuding device proximally along the treatment zone with the device circumferentially impressed against the vessel lumen ([¶ 0228], treatment element may be advanced in a forward direction, or retracted/withdrawn in a proximal direction to denude the vein).
Concerning claim 18, the combination of the Allen and Karabey references as discussed above teaches the method according to claim 17, wherein the Allen reference further teaches the vein denuding device being self-adjustable from an undeployed delivery configuration suitable for transluminal delivery within a catheter (Figure 47; 71) and a deployed radially expanded configuration having a diameter greater than the vessel in the treatment zone (Figure 49; 71).
Concerning claim 19, the combination of the Allen and Karabey references as discussed above teaches the method according to claim 17, wherein the Allen reference further teaches the vein denuding device being resiliently deformable, wherein the vein denuding device reflexively self-adjusts its diameter in response to variable vessel diameters and variable axial forces during axial movement along the treatment zone while maintaining an outward radial force on the vessel ([¶ 0157]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Karabey et al. (US 2007/0248640, hereinafter Karabey), as applied to claims 8, 9, and 16-19 above, and further in view of Raymond (US 2005/0085836).
Concerning claim 20, the combination of the Allen and Karabey references as discussed above teaches the method according to claim 17, but does not specifically teach an external vessel-lumen facing surface of the radially expansive treatment element having a roughened surface.
However, the Raymond reference teaches a method of treating a vessel in a subject, the method comprising the steps of deploying a denuding device to radially expand and impress against the vessel lumen at a distal end of the treatment zone to mechanically denude the treatment zone of the vessel ([¶ 0014]), wherein the reference states that the denuding device may be a modified coil that includes a modified surface that may include scraping surfaces such as being roughened with sand and which may include microcutting edges ([¶ 0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bristles of the denuding device of the Allen reference include a roughened surface via microcutting edges as in the Raymond reference, wherein the microcutting edges may define a micro abrasive surface, and wherein the bristles themselves may define a macro abrasive surface, in order to provide an appropriate scraping surface to scrape endothelium for denudation of the vessel (Raymond; [¶ 0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Salem reference (US 5011489) teaches an endothelium stripper with a roughened outer surface (Figure 1); and the Glaze et al. reference (US 2009/0306640) teaches a vein therapy method that teaches that varicose veins often involve reflux of blood from the deep venous system to the superficial venous system or reflux within the superficial system ([¶ 0006]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/25/2022